Case 17-50323-jrs            Doc 18        Filed 01/23/17 Entered 01/23/17 13:05:16     Desc Main
                                           Document      Page 1 of 4



                              UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION

In Re:
                                                                                      Chapter 13
                                                                          Case No. 17-50323-JRS
KRISTIE JACKSON STARGELL, Debtor,
CALIBER HOME LOANS, INC., Creditor,



           NOTICE OF APPEARANCE AND REQUEST TO RECEIVE NOTICES



          Comes now BARRETT DAFFIN FRAPPIER LEVINE & BLOCK, LLP pursuant to

Bankruptcy Rules 2002, 9007, 9008 and 9010, and files this Notice of Appearance and

Demand for Service of Papers as Counsel for CALIBER HOME LOANS, INC., party in

interest in the captioned proceedings.

          Request is hereby made that all notices given or required to be given in this case and in

any cases consolidated herewith, and all papers served or required to be served in this case and

in any cases consolidated herewith, be given to and served upon the undersigned attorneys at

the address and telephone number as follows:

                    BARRETT DAFFIN FRAPPIER LEVINE & BLOCK, LLP
                               4004 Belt Line Rd Ste. 100
                                 ADDISON, TX 75001
                                    (972) 341-0500

          This request encompasses all notices and pleadings including, without limitation,

notices of any orders, motions, pleadings or requests, formal or informal applications,

disclosure statement or plan of reorganization or any other documents brought before this

Court in this case.

               This Notice of Appearance shall not be construed as authorization to serve counsel


bkusbk_NOA.rpt-02/Northern/Atlanta/00000006566673                                           Page 1 of 4
Case 17-50323-jrs            Doc 18        Filed 01/23/17 Entered 01/23/17 13:05:16   Desc Main
                                           Document      Page 2 of 4



for CALIBER HOME LOANS, INC. with any summons and complaint or any service of

process under Bankruptcy Rule 7001, et. seq. The undersigned firm will not accept service of

process in any adversary case for CALIBER HOME LOANS, INC..

          BARRETT DAFFIN FRAPPIER LEVINE & BLOCK, LLP, additionally requests that

the Debtor and the Clerk of the Court place the name and address of the undersigned attorney

on any mailing matrix to be prepared or existing in the above-numbered case, and on any list

of creditors to be prepared or existing in the above-numbered bankruptcy case.


                                             BARRETT DAFFIN FRAPPIER
                                             LEVINE & BLOCK, LLP


                                       BY: /s/ ABBEY ULSH DREHER          01/23/2017
                                           ABBEY ULSH DREHER
                                           GA NO. 113608
                                           4004 Belt Line Rd Ste. 100
                                           ADDISON, TX 75001
                                           Telephone: (972) 341-0500
                                           Facsimile: (972) 661-7725
                                           E-mail: GA.ND.ECF@BDFGROUP.COM
                                           ATTORNEY FOR CREDITOR




bkusbk_NOA.rpt-02/Northern/Atlanta/00000006566673                                        Page 2 of 4
Case 17-50323-jrs            Doc 18        Filed 01/23/17 Entered 01/23/17 13:05:16      Desc Main
                                           Document      Page 3 of 4



                                        CERTIFICATE OF SERVICE

      I hereby certify that on January 23, 2017, a true and correct copy of the Notice of

Appearance and Request for Duplicate Notice was served via electronic means as listed on the

Court's ECF noticing system or by regular first class mail to the parties listed on the attached list.



                                               Respectfully submitted,

                                               BARRETT DAFFIN FRAPPIER
                                               LEVINE & BLOCK, LLP


                                               BY: /s/ ABBEY ULSH DREHER          01/23/2017
                                                   ABBEY ULSH DREHER
                                                   GA NO. 113608
                                                   4004 Belt Line Rd Ste. 100
                                                   ADDISON, TX 75001
                                                   Telephone: (972) 341-0500
                                                   Facsimile: (972) 661-7725
                                                   E-mail: GA.ND.ECF@BDFGROUP.COM
                                                   ATTORNEY FOR CREDITOR




bkusbk_NOA.rpt-02/Northern/Atlanta/00000006566673                                             Page 3 of 4
Case 17-50323-jrs            Doc 18        Filed 01/23/17 Entered 01/23/17 13:05:16   Desc Main
                                           Document      Page 4 of 4



BY ELECTRONIC NOTICE OR REGULAR FIRST CLASS MAIL:

DEBTORS:
KRISTIE JACKSON STARGELL
217 SAINT MARTINS LANE SE
MABLETON, GA 30216

KRISTIE JACKSON STARGELL
217 SAINT MARTINS LN SE
MABLETON, GA 30126

DEBTOR'S ATTORNEY:
A. ALLEN HAMMOND
122 SOUTH MAIN STREET
JONESBORO, GA 30236

TRUSTEE:
NANCY J. WHALEY
303 PEACHTREE CENTER AVE.
SUITE 120
ATLANTA, GA 30303




bkusbk_NOA.rpt-02/Northern/Atlanta/00000006566673                                        Page 4 of 4
